Citation Nr: 0618629	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-05 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis A with liver dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Muskogee, Oklahoma, which granted the veteran's claim for 
service connection for hepatitis A with liver dysfunction and 
assigned a noncompensable evaluation.

The October 2000 rating decision noted in the reasons and 
bases section thereof that the grant of service connection 
and assignment of a noncompensable evaluation was effective 
January 28, 1999, the date of the reopened claim.  The 
listing of the disability in the rating decision, and in 
subsequent rating decisions, notes the effective date as 
August 30, 1999.  This inconsistency is brought to the RO's 
attention for any appropriate action.  To afford the veteran 
every consideration, the Board has considered herein the 
evidence from January 28, 1999, the earlier of the two dates.


FINDINGS OF FACT

The veteran's hepatitis A is currently asymptomatic.


CONCLUSION OF LAW

The criteria for the initial assignment of a compensable 
rating for hepatitis A with liver dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.6, 4.7, 4.114, 
Diagnostic Code 7345 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in February 2001.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in October 2000, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The February 2001 VCAA notice letter complies with the four 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that it (1) informs the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claims; (2) informs the claimant about the information and 
evidence the claimant is expected to provide; (3) informs the 
claimant about the information and evidence that VA will 
attempt to provide on his behalf; and (4) requests the 
claimant provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)." Moreover, subsequent letters were sent in March 
and August 2001, which address each element.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 


veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the Appeals Resource Center sent notice 
which informs the veteran of the Dingess/Hartman case and 
provides the veteran with the elements of disability rating 
and effective date.  The first three elements, the veteran 
status, the existence of a disability, and a connection 
between the veteran's service and the disability have all 
been established in the veteran's favor and are not in 
dispute.  Consequently, no prejudice to the veteran has 
ensued from lack of notice.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disability.  There is sufficient medical evidence 
of record to make a decision on the claim on appeal.  

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is 


warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence that the disability at issue presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, rendering impractical the use of 
the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

The veteran's hepatitis A has been evaluated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2005) (Chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, and drug-induced hepatitis, etc., but 
excluding bile duct disorders and hepatitis C)).  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of disabilities of the liver 
were amended.  See 66 Fed. Reg. 29488 (May 31, 2001) 
(effective July 2, 2001).  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  However, as of the effective date, there is 
nothing in the applicable law and regulations, to 


include the cited legal authority, that precludes the Board 
from applying whichever version of the rating criteria is 
more favorable to the veteran.

Under the revised code, a disability that is nonsymptomatic 
warrants a noncompensable evaluation.  A 10 percent 
evaluation is warranted when there is intermittent fatigue, 
malaise, and anorexia or incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent evaluation is 
warranted when the disability is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is in order in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
assigned with manifestations of daily fatigue, malaise, and 
anorexia (with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 100 percent evaluation is in order when there are 
near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  

An "incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id., Note (2).
38 C.F.R. § 4.114, Diagnostic Code 7345 (2005).

Under the prior schedule, healed, nonsymptomatic, infectious 
hepatitis warrants a noncompensable evaluation.  A 10 percent 
evaluation is assignable for infectious 


hepatitis manifested by demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating is appropriate 
where there is moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating is warranted when there is 
marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy.  38 
C.F.R. § 4.114, Code 7345 (2000).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in his written 
statements and hearing testimony, VA records for treatment 
from 2001 to the present, and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board notes at the outset that consideration has been 
given to the Court's determination in Fenderson v. West, 12 
Vet. App. 119 (1999), and whether the veteran is entitled to 
a higher rating for hepatitis A with liver dysfunction for 
any period of time based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A review of the evidence 
indicates that the veteran does not meet the criteria for a 
higher evaluation for any stage during the period of time in 
question.

In the instant case, treatment records and VA examination 
reports show the veteran has subjective symptoms of daily 
fatigue, nausea, lightheadedness, malaise, abdominal pain, 
gastroesophageal reflux, and dull pain in the area of the 
liver.  Medical evidence also shows that the veteran has an 
active hepatitis C infection, for which he is not service 
connected.  A fee basis examiner diagnosed both hepatitis A 
and hepatitis C in August 2001.  Since these disorders can 
manifest the same symptoms, the veteran underwent a new VA 
compensation examination in January 2006, to distinguish 
between the symptoms of the two disabilities, if possible.  
The 2006 VA examiner noted the veteran's hepatitis A 
infection while in the service, but he opined that the 
veteran did not have any active hepatitis A at present or any 
symptoms suggestive of any hepatitis A infection.  By way of 
explanation, the examiner stated that a hepatitis A infection 
is an asymptomatic disease after the acute phase.  He also 
noted that the veteran's fatigue, loss of appetite, and loss 
of weight all began after the veteran began treatment for 
hepatitis C.  He attributed no symptoms to the service-
connected hepatitis A with liver dysfunction and diagnosed it 
by history only.  His diagnosis appears to contradict the 
August 2001 examiner's diagnoses, which included hepatitis A 
and hepatitis C, and appeared to attribute chronic fatigue 
and abdominal pain with chronically elevated enzymes to both 
disorders.  For reasons, explained below, the Board finds the 
2006 VA examiner's opinion and diagnosis of no active 
hepatitis A and no current symptoms of such to be more 
credible.

In regard to which examination is deserving of more 
credibility, the Board notes initially that the August 2001 
examiner did not base his conclusions on diagnostic testing 
specifically for hepatitis A, which is reflected in his 
conclusion that the tests were consistent with hepatitis A 
and C, i.e. the tests were not definitive.  The August 2001 
fee basis examiner reported having done the following 
diagnostic tests:  CMP (comprehensive metabolic panel), UA 
(urinalysis), and HGB A1C (glycosylated hemoglobin).  
Apparently, he did not run an acute hepatitis panel, which 
includes a HAAb (hepatitis A antibody) test.  Extensive 
diagnostic testing was done, however, in February 2001, just 
a few months earlier, which included a hepatitis A antibody 
test.  The result of that test was non-reactive. The Board 
also finds the fact that the August 2001 examiner made no 
reference to this testing, nor did he acknowledge reviewing 
the veteran's claims file, to be of utmost significance.  See 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("The duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation will be a fully informed one.")  (Emphasis 
added.)  For this reason, the Board questions the validity of 
the examiner's conclusions in their entirety.  Finally, the 
Board notes that VA treatment records from 2001 to 2005 do 
not support the August 2001 examiner's diagnosis of hepatitis 
A.  While treatment records show a continuing diagnosis of 
HCV (hepatitis C), nowhere do these records reflect any 
diagnosis of or treatment for an active hepatitis A 
infection.

The January 2006 examiner's initial comment is that he 
reviewed the veteran's claims file, medical records, and 
remand "in extensive detail."  This opening statement is 
followed by a lengthy recitation of laboratory results and 
other medical history that demonstrate the examiner's 
thorough review of the records.  The Board is therefore 
persuaded by the examiner's review of the records, his 
command of the veteran's medical history, and his full 
explanation of his diagnoses and opinion.  None of these 
positive attributes were found in the 2001 examination.  In 
sum, the competent, most probative evidence in this matter 
indicates the veteran does not have an active hepatitis A 
infection and his service-connected hepatitis A with liver 
dysfunction is asymptomatic.  Therefore, a compensable 
evaluation is not warranted for service-connected hepatitis A 
with liver dysfunction during any portion of the appeal 
period, under either the former or the revised regulations, 
as applicable.

 The evidence presents no record of exceptional or unusual 
factors; the service-connected hepatitis A with liver 
dysfunction has not markedly interfered with the veteran's 
employment or required frequent hospitalizations.  In the 
absence of such factors, the Board is not required to discuss 
any further the possible application of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for hepatitis A with liver 
dysfunction is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


